Exhibit 10.1

 

 



THIRD AMENDMENT TO SERVICES AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of November 20, 2017 (the
“Effective Date”) by and between JLS Ventures, LLC, a Puerto Rico limited
liability company (“JLS”) and ImmuDyne, Inc., a corporation with a place of
business 50 Spring Meadow Road, Mt. Kisco, NY 10549 (“Company”).

WHEREAS, the Parties entered into the Services Agreement dated April 1, 2016,
the First Amendment To Services Agreement dated December 31, 2016, the Second
Amendment To Services Agreement dated July 1, 2017 and now the Parties desire to
enter into this separate extension Third Amendment to Services Agreement for the
mutual benefit of the Parties;

NOW THEREFORE, for good and valuable consideration, the following terms and
conditions of the Services Agreement are amended:

1. All dates to perform the services and to rescind the shares are extended by
two years.

2. The terms of the Agreement are extended by two years.

All other terms of the Services Agreement, the First Amendment to the Services
Agreement, and the Second Amendment to the Services Agreement remain in effect.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all such counterparts shall together constitute one and
the same document. This Agreement may be executed via facsimile or electronic
signature, and each such facsimile copy, electronic signature or counterpart
shall be deemed an original.

The parties represent and warrant that, on the date first written above, they
are authorized to enter into this Agreement in its entirety and duly bind their
respective principals by their signatures below.

EXECUTED as of the date first written above.

 

JLS Ventures, LLC (“JLS”) Immudyne, Inc. (“Company”)

 

 

By: /s/ Justin Schreiber

 

 

Title: President

 

Date signed: 11/20/2017

 

 

 

By: /s/ Mark McLaughlin

 

 

Title: President and Chief Executive Officer

 

Date signed: 11/20/2017

 

 

 

 

 

